COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Willis and Bray
Argued at Norfolk, Virginia


KESTER ANSEL MARCUS

v.        Record No. 1307-94-1         MEMORANDUM OPINION *
                                   BY JUDGE SAM W. COLEMAN III
COMMONWEALTH OF VIRGINIA                  JULY 5, 1995


             FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                          John D. Gray, Judge
             Terry N. Grinnalds for appellant.

             Robert B. Beasley, Jr., Assistant Attorney General
             (James S. Gilmore, III, Attorney General, on brief),
             for appellee.



     Kester Ansel Marcus appeals his conviction for distribution

of cocaine.    The sole issue on appeal is whether the evidence is

sufficient to support the conviction.    For the reasons that

follow, we affirm the conviction.

     Police officers executed a search warrant at the home of

James Jordan for evidence from a robbery.    After knocking and

receiving no answer, the officers entered the house.    They

observed Kester Ansel Marcus, the appellant, running toward a

back room.    He ran into a bathroom and slammed the door shut.

Detective Lawrence Nisley followed Marcus, kicked open the door,

and found Marcus standing against a bathroom window clutching to

his chest an open aspirin bottle that contained cocaine residue.

 Detective Nisley found nine packs of United States currency on
     *
       Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Marcus, including eight packs containing $100 and one pack

containing $65.    In the front room, the officers found James

Jordan seated with a "plate" of cocaine on his lap.    A bottle cap

that fit the aspirin bottle which Marcus held was on the floor

beside Jordan.

     At trial, Jordan testified that when the police entered the

room, Marcus "threw" the plate of cocaine onto Jordan's lap and

ran for the bathroom.    Jordan testified that Marcus had made at

least three sales of cocaine from the house on that day.    Jordan

testified that he allowed Marcus to sell cocaine from his home

because he (Jordan) owed money to one of Marcus' "partners" and

felt like he had no choice.
     Patsy Griggs, an "acquaintance" of Marcus, testified that

she had purchased $50 worth of cocaine from Marcus at Jordan's

house earlier that day and that there were nine or ten people in

the house "just selling and buying cocaine."

     On appeal we view the evidence in the light most favorable

to the Commonwealth and grant to it "all reasonable inferences

fairly deducible therefrom."     Higginbotham v. Commonwealth, 216
Va. 349, 352, 218 S.E.2d 534, 537 (1975).    In reviewing the

sufficiency of the evidence, we discard all evidence of the

accused that conflicts with that of the Commonwealth and we

regard as true all credible evidence favorable to the

Commonwealth.     Lea v. Commonwealth, 16 Va. App. 300, 303, 429
S.E.2d 477, 479 (1993).    The credibility of the witnesses and the


                                  -2-
weight assigned to their testimony are matters exclusively for

the fact finder.   Cappola v. Commonwealth, 220 Va. 243, 252, 257
S.E.2d 797, 803 (1979), cert. denied, 444 U.S. 1103 (1980);

Swanson v. Commonwealth, 8 Va. App. 376, 379, 382 S.E.2d 258, 259

(1989).

     Jordan testified that Marcus made at least three cocaine

sales on the day he was arrested.     Griggs testified that she

personally purchased cocaine for $50 from Marcus.    When the

officers entered the dwelling, Marcus took flight, entered a

bathroom, and closed himself in.    In his possession was a bottle

containing cocaine residue and $865 in packaged bills.    The

evidence proves beyond a reasonable doubt that Marcus distributed

cocaine.
                                                           Affirmed.




                                -3-